          Case 1:19-cv-11933-AJN Document 19 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                        7/23/20
SOUTHERN DISTRICT OF NEW YORK


Yovanny Dominguez,

                               Plaintiffs,
                                                                           19-cv-11933 (AJN)
               -v-
                                                                                 ORDER
Indoor Extreme Sports, Inc.,
                               Defendants.



ALISON J. NATHAN, District Judge:

        It having been reported to this Court that the parties have reached a settlement in
principle and are drafting a settlement agreement, Dkt. No. 18, it is hereby ORDERED that the
above-captioned action is discontinued without costs to any party and without prejudice to
restoring the action to this Court’s calendar if the application to restore the action is made within
forty-five (45) days. To be clear, any application to reopen must be filed within forty-five days
of this Order; any application to reopen filed thereafter may be denied solely on that basis.

        All scheduled conferences are hereby adjourned. Within the forty-five-day period
provided for in this Order, the parties may submit to the Court their own Stipulation of Dismissal
for the Court to So Order. Pursuant to Rule 5.A. of the Court’s Individual Practices in Civil
Cases, the Court will not retain jurisdiction to enforce a settlement agreement unless the terms of
the agreement are made part of the public record.

       SO ORDERED.


             23 2020
Dated: July ____,                                     __________________________________
       New York, New York                                    ALISON J. NATHAN
                                                           United States District Judge
